Citation Nr: 1718054	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-25 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction in the rating under Diagnostic Code 7801 for a deep and nonlinear burn scar of the right leg from 40 percent disabling to zero percent disability based on a clear and unmistakable error (CUE) in a March 2012 rating decision that assigned a 40 percent disability rating under Diagnostic Code 7801 was proper.

2.  Entitlement to service connection for a left leg scar.

3.  Entitlement to service connection for interstitial fibrosis compatible with asbestosis, to include as secondary to asbestos exposure.

4.  Entitlement to service connection for a lung disability other than interstitial fibrosis compatible with asbestosis, to include bronchitis and chronic obstructive pulmonary disease, as secondary to asbestos exposure.

5.  Entitlement to service connection for sleep apnea, to include as secondary to interstitial fibrosis compatible with asbestosis.

6.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected burn scar of the right leg.

7.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected burn scar of the right leg.

8.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected burn scar of the right leg.

9.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected burn scar of the right leg.

10.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected burn scar of the right leg.

11.  Entitlement to service connection for a right ankle disorder, to include as secondary to the service-connected burn scar of the right leg.

12.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected burn scar of the right leg.

13.  Entitlement to service connection for a right foot disorder, to include as secondary to the service-connected burn scar of the right leg.

14.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Tommy D. Klepper, Esquire




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to February 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2016, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the claims file.

In October 2016, the Veteran's counsel filed a motion to advance on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) based on the Veteran's deteriorating health condition and financial circumstances.  38 U.S.C.A. 
§ 7107(a)(2) (West 2014).  The Veteran's counsel argued that the Veteran requires continuous oxygen at home and is in dire financial circumstances due to unemployment.  The Veteran's medical condition does not involve a terminal disease.  Moreover, the Veteran's counsel did not present any supporting evidence of dire financial hardship, such as a pending eviction or foreclosure.  Therefore, the Board is denying the motion to advance on its docket pursuant to 38 C.F.R. § 20.900(c).

At the August 2016 hearing, the Veteran's counsel raised a new theory of entitlement for the orthopedic disorders - direct service connection.  Hearing transcript, page 24.  In addition to the claimed bronchitis, a March 2016 VA treatment record shows a diagnosis of chronic obstructive pulmonary disease.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue of entitlement to service connection for a lung disorder other than interstitial fibrosis includes not only bronchitis but also chronic obstructive pulmonary disease.  In the October 2016 statement, the Veteran's counsel raised a new theory of entitlement for sleep apnea - secondary to interstitial fibrosis.  In light of the above, the issues are as stated on the first two pages of this decision.

In March 2017, the Veteran's counsel waived initial consideration by the agency of original jurisdiction of evidence received since the last adjudications of the claims.  38 C.F.R. § 20.1304(c) (2016).

All issues except the following - whether there is clear and unmistakable error in a March 2012 rating decision, and entitlement to service connection for a left leg scar - are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the March 2012 rating decision, the RO granted service connection for a burn scar of the right leg effective August 22, 2011.  The RO assigned a 40 percent disability rating effective August 22, 2011, under Diagnostic Code 7801 for a deep and nonlinear burn scar of the right leg and a 10 percent disability rating effective August 22, 2011, under Diagnostic Code 7804.

2.  By way of a rating decision dated in January 2014 and a notification letter dated in January 2014, the Veteran received notice of the proposed decision to find clear and unmistakable error in a March 2012 rating decision that assigned a 40 percent disability rating effective August 22, 2011, under Diagnostic Code 7801 for a deep and nonlinear burn scar of the right leg instead of a zero percent disability rating effective August 22, 2011, under Diagnostic Code 7801.  The January 2014 letter also notified him of his right to submit additional evidence and request a predetermination hearing.  

3.  In a May 2014 rating decision, the RO found that there was a clear and unmistakable error in a March 2012 rating decision that assigned a 40 percent disability rating effective August 22, 2011, under Diagnostic Code 7801 for a deep and nonlinear burn scar of the right leg instead of a zero percent disability rating effective August 22, 2011, and reduced the disability rating for the scar to zero percent disabling effective August 1, 2014, under Diagnostic Code 7801.

4.  It is not possible to ascertain the size of the burn scar of the right leg on the Veteran's enlistment examination.

5.  A left leg scar was noted on the Veteran's entrance examination.

6.  The weight of evidence is against a finding that the left leg scar underwent an increase in severity during active service.


CONCLUSIONS OF LAW

1.  The March 2012 rating decision that assigned a 40 percent disability rating effective August 22, 2011, under Diagnostic Code 7801 for a deep and nonlinear burn scar of the right leg did not contain CUE, and the reduction of the rating for the scar under Diagnostic Code 7801 from 40 percent disabling to zero percent disabling was not proper.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 1154 (West 2014); 38 C.F.R. §§ 3.105, 3.303, 3.304, 3.306, 4.22, 4.118, Diagnostic Code 7801 (2016).

2.  A left leg scar was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), which implemented the Veterans Claims Assistance Act of 2000 (VCAA).

As for the claim of entitlement to service connection for a left leg scar, VA's duty to notify was satisfied by letters dated October 6, 2011, and May 6, 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the RO obtained the service treatment records and service personnel records.  The RO obtained VA treatment records and some private treatment records.  The Veteran submitted some private treatment records.  Per a December 2015 response from the Social Security Administration, records pertaining to the Veteran's claim for disability benefits are unavailable.  

The Veteran underwent VA examinations in September 2011 and March 2012.  The Board notes that the September 2011 and March 2012 VA examination reports provide sufficient clinical findings as well as a sufficient medical opinion so as to allow the Board to determine the nature of the service-connected scar of the right leg and whether the left leg scar is related to active service.  Therefore, the Board finds that these examination reports are adequate on which to base a decision.  

Whether there is clear and unmistakable error in a March 2012 rating decision that assigned a 40 percent disability rating effective August 22, 2011, for a deep and non-linear burn scar of the right leg instead of a zero percent disability rating effective August 22, 2011

Governing law and regulations

Previous determinations that are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such an error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision that constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has provided a three-pronged test to determine whether CUE is present in a prior determination: 

(1) '[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' 

(2) the error must be 'undebatable' and of the sort 'which, had it not been	 made, would have manifestly changed the outcome at the time it was made,' and 

(3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question."  

Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-14).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further held that CUE is one of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

"Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111, 1137.

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C.A. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."
Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C.A. § 1153 (as opposed to that applicable under 38 U.S.C.A. § 1111 where the complained-of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of existing at the time of entrance into the active service, whether the particular condition was noted at the time of entrance into the active service, or it is determined upon the evidence of record to have existed at that time.  It is necessary therefore, in all cases of this character to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  The resulting difference will be recorded on the rating sheet.  If the degree of disability at the time of entrance into the service is not ascertainable in terms of the schedule, no deduction will be made.  38 C.F.R. § 4.22.

Accurate measurements of the length of stumps, excursion of joints, dimensions and location of scars with respect to landmarks, should be insisted on.  38 C.F.R. § 4.46 (2016).
A 40 percent disability rating is warranted for a burn scar not of the head, face, or neck that is deep and nonlinear and that has an area of 114 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Analysis

In the March 2012 rating decision, the RO granted service connection for a burn scar of the right leg effective August 22, 2011.  The RO assigned a 40 percent disability rating effective August 22, 2011, under Diagnostic Code 7801 for a deep and nonlinear burn scar of the right leg and a 10 percent disability rating effective August 22, 2011, under Diagnostic Code 7804.

By way of a rating decision dated in January 2014 and a notification letter dated in January 2014, the Veteran received notice of the proposed decision to find clear and unmistakable error in a March 2012 rating decision that assigned a 40 percent disability rating effective August 22, 2011, under Diagnostic Code 7801 for a deep and nonlinear burn scar of the right leg instead of a zero percent disability rating effective August 22, 2011, under Diagnostic Code 7801.  The January 2014 letter also notified him of his right to submit additional evidence and request a predetermination hearing.  

In April 2014, the Veteran and his counsel had an informal conference with a decision review officer in lieu of a hearing.

In the May 2014 rating decision, the RO found that there was a clear and unmistakable error in a March 2012 rating decision that assigned a 40 percent disability rating effective August 22, 2011, under Diagnostic Code 7801 for a deep and nonlinear burn scar of the right leg instead of a zero percent disability rating effective August 22, 2011, and reduced the disability rating for the scar to zero percent disabling effective August 1, 2014, under Diagnostic Code 7801.  The May 2014 rating decision met the requirement of a 60 day waiting period between the date of the final action and the effective date of the reduction.  

The question that remains is whether the RO correctly applied the substantive law and regulations regarding finding CUE in the March 2012 rating decision assigning a 40 percent disability rating under Diagnostic Code 7801.

The medical evidence of record at the time of the March 2012 rating decision contained service treatment records, a September 2011 private medical opinion, a September 2011 VA examination report, and a March 2012 VA examination report.

The service treatment records show that a burn scar of the right lower leg was noted on an August 1960 enlistment examination.  The scar was not measured on entrance into active service.  In October 1960, the Veteran was treated for a painful and sore right leg.  The burn scar of the right lower leg was again noted on a February 1962 separation examination, but the scar was not measured at that time. 

In the September 2011 private medical opinion, a doctor noted that the Veteran had a painful burn scar on the right leg since his burn circa 1956.

The September 2011 VA examination report reflects that the Veteran complained of a painful burn scar on the right leg.

The March 2012 VA examination report reveals that a deep nonlinear scar in the right lower extremity measured 63 centimeters (cm) by 50 cm.  The examiner indicated that the total area of the deep nonlinear scars in the right lower extremity was 3,150 square centimeters.  The examiner opined that the right leg burn scar was at least as likely as not aggravated beyond normal progression during his military service.  The examiner noted that the Veteran stated that the burn scar was painful during military exercises and that he continued to have a painful scar for which he takes Lortab daily.

The burn scar of the right leg preexisted active service, and the current symptomatology of that scar is pain and disfigurement.  The medical evidence shows that the burn scar of the right leg underwent an increase in severity during active service, but that the only increase in severity was pain.  See October 1960 STRs.  In that regard, there is no medical evidence that the scar was painful prior to active service.  

The medical evidence shows that the burn scar of the right leg was disfiguring prior to active service because the scar was noted on entrance.  The present degree of disability is an area of 114 square inches (929 square centimeters) or greater, which would be rated as 40 percent disabling.  The question is what degree, if ascertainable, of disability existed at the time of entrance into active service.

At the August 2016 hearing (see hearing transcript, page 19) and in an October 2016 statement, the Veteran's counsel argues that under 38 C.F.R. §§ 4.22 and 4.46 a reduction is not warranted because the scar was not measured on entrance and, thus, the degree of disability at the time of entrance into the service is not ascertainable.  The Board agrees.  As the degree of disability (size) at entrance into service is not ascertainable in terms of the schedule (38 C.F.R. § 4.118), no deduction will be made.  As the present level of disability manifested by disfigurement equals greater than 929 square cm, the 40 percent rating was warranted.

The Board finds that CUE cannot be found in the March 2012 rating decision that assigned a 40 percent disability rating effective August 22, 2011, under Diagnostic Code 7801 for a deep and nonlinear burn scar of the right leg.  Therefore, the reduction of the rating for the scar under Diagnostic Code 7801 from 40 percent disabling to zero percent disabling was not proper, and the 40 percent rating will be restored.

Entitlement to service connection for a left leg scar

Analysis

The September 2011 VA examination report shows that the Veteran has a left leg scar.  Thus, the question is whether current left leg scar is related to active military service or events therein.  See 38 C.F.R. § 3.303.

Even though the Veteran has conceded a pre-existing disability, the Board must still consider the statutory presumption of soundness on enlistment.  38 U.S.C.A. §§ 1111, 1137. 

The Veteran's August 1960 enlistment examination report indicates that there was a skin graft scar on the anterior and posterior parts of the left thigh.  That examination therefore goes beyond a mere "bare conclusion without a factual predicate in the record."  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, the statutory presumption of soundness is rebutted.  The Board finds that the left leg scar preexisted his period of active service.

Because a left leg scar was noted on service entrance, the presumption of soundness contained in 38 U.S.C.A. § 1111 does not attach.  See Bagby, 1 Vet. App. at 227.  Accordingly, it is not required to be shown by clear and unmistakable evidence that the Veteran's left leg scar pre-existed service and was not aggravated thereby.  Id.; see also VAOPGCPREC 3-2003.  Because the Veteran's left leg scar pre-existed service, service connection may only be granted for disorder if the evidence is at least in equipoise that the left leg scar underwent an increase in severity during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 C.F.R. § 3.303(a).

There is only one medical opinion addressing the potential aggravation of the Veteran's left leg scar - the September 2011 VA examination report.  After conducting a review of the service treatment records, the VA examiner opined that the Veteran's left leg scar was not aggravated by military service.  The basis of that opinion was that the Veteran reported that the left leg donor site was not problematic and remained asymptomatic.  No contradictory medical opinion is of record.

The September 2011 VA examination report is supported by the Veteran's service treatment records.  Although the Veteran was treated for right leg soreness in service, the service treatment records do not show any treatment or complaints of a left leg disorder in general or the left leg scar in particular.  The February 1962 separation examination report merely shows the existence of a donor scar on the upper left thigh.

In summary, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against a finding that the left leg scar underwent an increase in severity during active service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

The March 2012 rating decision that assigned a 40 percent disability rating effective August 22, 2011, under Diagnostic Code 7801 for a deep and nonlinear burn scar of the right leg did not contain CUE, and the reduction of the rating for the scar under Diagnostic Code 7801 from 40 percent disabling to zero percent disabling was not proper.  Accordingly, the 40 percent rating is restored from August 22, 2011.

Entitlement to service connection for a left leg scar is denied.


REMAND

The RO obtained medical opinions addressing whether the orthopedic disorders other than a right foot disorder were caused by the service-connected burn scar of the right leg.  These opinions, however, did not address whether the orthopedic disorders other than a right foot disorder were aggravated by the service-connected burn scar of the right leg.  Moreover, the Veteran's counsel is now arguing that the orthopedic disorders were caused by active service.  As for the right foot disorder, the Veteran was not examined for that disorder.  For all these reasons, a new VA examination is necessary.

The Veteran testified that his primary care provider is the VA.  Hearing transcript, page 15.  The VA treatment records from December 2013 to July 2016 do not appear complete because, for example, there are no records in the claims file from VA hospitalizations in September 2015.  The RO should obtain any additional VA treatment records from December 2013 to the present.

The Veteran's service personnel records reflect that he served as an airman apprentice.  VA Adjudication Procedure Manual, M21 (M21), Part IV, Subpart ii, Chapter 1, Section 1 provides that airman apprentice is a military occupational specialty (MOS) with a minimal (as opposed to no) probability of asbestos exposure.  The M21 states that if a MOS is listed as minimal, asbestos exposure must be conceded.  The February 2016 VA medical opinion is predicated on no confirmation of in-service asbestos exposure.  Thus, another VA examination is necessary to address the nature of the interstitial fibrosis compatible with asbestosis and any other current lung disorder.

In the October 2016 statement, the Veteran's counsel argued that the sleep apnea is related to in-service asbestos exposure as well as being secondary to interstitial fibrosis compatible with asbestosis.  A VA examination addressing these theories of entitlement is required.

The issue of entitlement to TDIU must be deferred as it is inextricably intertwined with the pending service connection claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his back, hips, knees, ankles, right foot, and lung disorders, as well as his sleep apnea, and obtain any identified treatment records.  Regardless of the Veteran's response, obtain all records from the Oklahoma City VA Medical Center from December 2013 to the present.

2.   After development in 1 has been completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and nature of any back, hip, knee, ankle, and right foot disorders.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current back disorder, any right foot disorder, any disorder of either hip, any disorder of either knee, and any disorder of either ankle are related to service (September 1960 to February 1962).

b)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current back disorder, any right foot disorder, any disorder of either hip, any disorder of either knee, and any disorder of either ankle were (1) caused by or (2) aggravated by the burn scar of the right leg.

If the examiner finds that a current back disorder, right foot disorder, disorder of either hip, disorder of either knee, or disorder of either ankle was aggravated by the service-connected burn scar of the right leg, then the examiner should quantify the degree of aggravation.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  After development in 1 has been completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and nature of any current lung disorder and sleep apnea.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  Accepting that the Veteran had in-service asbestos exposure as well as post-service asbestos exposure, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the interstitial fibrosis compatible with asbestosis and any other current lung disorder are related to service (September 1960 to February 1962), to include in-service asbestos exposure.

b)  Accepting that the Veteran had in-service asbestos exposure as well as post-service asbestos exposure, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the sleep apnea related to service (September 1960 to February 1962), to include in-service asbestos exposure.

c)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the sleep apnea was (1) caused by or (2) aggravated by the interstitial fibrosis compatible with asbestosis.

If the examiner finds that sleep apnea was aggravated by the interstitial fibrosis compatible with asbestosis, then the examiner should quantify the degree of aggravation.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

4.  Thereafter, the AOJ should undertake any additional development deemed necessary based on the evidence of record and readjudicate the issues on appeal with consideration of all evidence of record and with consideration of secondary service connection for sleep apnea.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


